Title: To John Adams from Harry Innes, 10 February 1801
From: Innes, Harry
To: Adams, John



Sir,
State of Kentucky Feby. 10th. 1801

A desire to promote the happiness of our common country has induced me to address you at this time; this reason I flatter myself will be received as a sufficient appology for the freedom I have taken in writing this letter.
It is reported that a change is proposed & will probably take place in the Judicial system of the U. States & that this change will require an additional Judge in this State.
Supposing that information of a proper  character to fill so important an Office would not be unacceptable to you as the public weal on all such occasions must be your first object, & that where your own knowledge doth not extend, you must depend on the representation of others. I here venture to name one Gentleman possessing capacity, integrity & some years experience, who would do honour to the appointment & be very acceptable to his countrymen.
The Hon’ble Buckner Thruston a district Judge of this state is the person alluded to. He is in high esteem as a Judge with the gentlemen of the bar & by his general deportment hath obtained the respect of all who know him.
If the information I have received be correct relative to a change in the Judiciary permit me sir to recommend Mr. Thruston to your attention.
With sentiments of respect & / esteem I am sir your mo. / ob. servt.

Harry Innes